DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 3/26/2021 is acknowledged.
Claims 1, 9, and 15 have been amended.
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (USP 9736831B2), hereafter Jiang, in view of Loehr et al. (USP 9723618B2), hereafter Loehr.


Regarding claim 1,
Jiang discloses a control information receiving method (Title; Fig. 1) comprising receiving, by a terminal device, first control information (i.e. DCI carried by PDCCH) sent by a network device (Fig. 1, 102), wherein the first control information comprises first indication information and information about a first time-frequency resource, the first time-frequency resource carries at least first data (i.e. DCI), the first data comprises a first bit (i.e. NDI) obtained by encoding a first information block, and the first indication information indicates initial transmission or retransmission of the first information block (Col. 6, lines 31-49) and receiving, by the terminal device, second control information (i.e. consecutive packets) sent by the network device, wherein the second control information comprises second indication information and information about a second time-frequency resource, the second time-frequency resource carries at least second data, wherein the second data (i.e. DCI) comprises a second bit obtained by encoding the first information block (Col. 6, lines 50-61; NDIs of consecutive packets on identical/same HARQ process number indicates whether the data packet is newly-transmitted or re-transmitted), wherein the first data is different from the second data (Col. 6, lines 11-21; Col. 6-10, lines 62-67; last three rows in Table 1 used to indicate different MCS/256QAM modes since retransmission is signaled via identical NDIs/HARQ process number, thus DCI may be different even though NDI/HARQ process are the same indicating retransmission of the same transport block).


Loehr discloses feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data (Col. 8, lines 5-52; soft-combining implemented in HARQ protocol where the sequence number/NDI together with the process number enables soft-combining of the transmissions for a PDU prior to decoding).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jiang by providing feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data, as shown by Loehr, thereby aiding in linking uplink and downlink component carriers when carrier aggregation is configured for scheduling UE over multiple component carriers simultaneously.

Regarding claim 9,
Jiang discloses a control information sending apparatus (Fig. 2, i.e. base station), wherein the apparatus comprises a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Col. 14, lines 5-21) to send first control information (i.e. DCI carried by PDCCH) to a terminal device (UE), wherein the first control information comprises first indication information and information about a first time-frequency resource, wherein the first time-frequency resource carries at least first data (i.e. DCI), wherein the first data comprises a first bit i.e. NDI) obtained by encoding a first information block, and wherein the first indication information indicates initial transmission or retransmission of the first information block (Col. 6, lines 31-49) and send second control information (i.e. consecutive packets) to the terminal device, wherein the second control information comprises second indication information and information about a second time-frequency resource, wherein the second time-frequency resource carries at least second data (i.e. DCI), wherein the second data comprises a second bit obtained by encoding the first information block (Col. 6, lines 50-61; NDIs of consecutive packets on identical/same HARQ process number indicates whether the data packet is newly-transmitted or re-transmitted), wherein the first data is different from the second data (Col. 6, lines 11-21; Col. 6-10, lines 62-67; last three rows in Table 1 used to indicate different MCS/256QAM modes since retransmission is signaled via identical NDIs/HARQ process number, thus DCI may be different even though NDI/HARQ process are the same indicating retransmission of the same transport block).
	
Jiang does not expressly show the second indication information indicates that feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data.
Loehr discloses feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data (Col. 8, lines 5-52; soft-combining implemented in HARQ protocol where the sequence number/NDI together with the process number enables soft-combining of the transmissions for a PDU prior to decoding).


Regarding claim 15,
Jiang discloses a control information receiving apparatus (Fig. 3, i.e. UE), comprising a processor; and a non-transitory computer-readable storage medium storing a program including instructions to be executed by the processor (Col. 14, lines 5-21) to receive first control information (i.e. PDCCH) sent by a network device, wherein the first control information comprises first indication information and information about a first time-frequency resource, wherein the first time-frequency resource carries at least first data (i.e. DCI), wherein the first data comprises a first bit (i.e. NDI) obtained by encoding a first information block, and wherein the first indication information indicates initial transmission or retransmission of the first information block (Col. 6, lines 31-49) and receive second control information sent by the network device (i.e. consecutive packets), wherein the second control information comprises second indication information and information about a second time-frequency resource, wherein the second time-frequency resource carries at least second data (i.e. DCI), wherein the second data comprises a second bit obtained by encoding the first information block (Col. 6, lines 50-61; NDIs of consecutive packets on identical/same HARQ process number indicates whether the data packet is newly-transmitted or re-transmitted), wherein the first data is different from the second data (Col. 6, lines 11-21; Col. 6-10, lines 62-67; last three rows in Table 1 used to indicate different MCS/256QAM modes since retransmission is signaled via identical NDIs/HARQ process number, thus DCI may be different even though NDI/HARQ process are the same indicating retransmission of the same transport block).

Jiang does not expressly show the second indication information indicates that feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data.
Loehr discloses feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data (Col. 8, lines 5-52; soft-combining implemented in HARQ protocol where the sequence number/NDI together with the process number enables soft-combining of the transmissions for a PDU prior to decoding).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jiang by providing feedback information for the first information block is determined based on a result of combining and decoding the first data and the second data, as shown by Loehr, thereby aiding in linking uplink and downlink component carriers when carrier aggregation is configured for scheduling UE over multiple component carriers simultaneously.


Regarding claims 5, 13, and 19,
The combination of Jiang and Loehr discloses a function of at least one preset field in control information of the first control information and the second control information is the same as that of at least one preset field in other control information (i.e. identical/same HARQ process numbers) and wherein the first indication information is carried in a first preset field in the first control information, and wherein the second indication information is carried in a first preset field in the second control information (see above, Col. 6, lines 50-61; DCI bits for NDI, HARQ process number, etc).

Regarding claim 6-8, 14, and 20,
The combination of Jiang and Loehr discloses second data is determined according to a third time-frequency resource (i.e. DCI) wherein the third time-frequency resource is a part of the first time-frequency resource (i.e. DCI carried by PDCCH includes other information including bits for HARQ process number and NDI; Col. 6, lines 40-50) and either receiving, by the terminal device, fifth indication information sent by the network device, or sending, by the terminal device, sixth indication information to the network device wherein the fifth or sixth indication information indicates the third time-frequency resource (i.e. uplink/downlink control; Loehr, Fig. 10 UE/eNB exchanges; Fig. 13, 14, UL/DL control/trigger/grants).  See motivation above.


s 2-4, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Loehr as applied to claims 1, 9, and 15 above, and further in view of Gao et al. (USP 9980262B2), hereafter Gao.

Regarding claims 2-4, 10-12, and 16-18,  
The combination of Jiang and Loehr discloses second control information further comprises third indication information indicating a hybrid automatic repeat request (HARQ) process (i.e. HARQ process number) and fourth indication information indicates a modulation and mapping mode (i.e. MCS) indicates whether the second time-frequency resource only carries the second data or the second data and the third data, wherein the third data (i.e. MCS) comprises a third bit obtained by encoding a second information block, wherein the second time-frequency resource only carries the second data or the second data and the third data, wherein the HARQ process and modulation and mapping mode indicated by the third and fourth indication information is a HARQ process/mode corresponding to the second/third data, and wherein the HARQ process/mode indicated by the third/fourth indication information is the same as an HARQ process/mode corresponding to the first/third data (i.e. Col. 6, lines 50-61; NDIs of consecutive packets having identical/same or different HARQ process number, MCS bits, additional DCI information relative to value of NDI).
The combination of Jiang and Loehr does not expressly disclose second indication information comprising at least one or at least two bits.
Gao discloses an analogous data transmission method and device in which NDI and HARQ process number carried in DCI via PDCCH will be supplemented with at Col. 15, 24-28, Tables 2-5; varying PDCCH supplemental bits A-4, A-3, etc. based upon DCI format, number of HARQ process number bits, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the combination of Jiang and Loehr by providing indication information comprising at least one or at least two bits, as shown by Gao, thereby enabling flexibly adjusting to interference on aggregated transmission carriers on which data are initially transmitted and retransmitted in the same process.

Response to Arguments
5.	Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
In the Remarks on pg. 10-11 of the Amendment, Applicant contends the combination of Jiang and Loehr fails to show the amended limitations in which “first data” and “second data” are different.  Applicant characterizes Jiang as only showing identical HARQ process and NDI as the “first data” and “second data” when encoding the first information block, i.e. retransmission.  
The Examiner respectfully disagrees.  As now shown in the rejection to address the newly-added limitations, “first data” and “second data” are mapped to the entirety of the DCI in Jiang, which are shown to be different for indicating different modes/MCS, even though NDI/HARQ process are the same indicating retransmission of the same transport block.  Therefore, the rejections are properly maintained.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477